Citation Nr: 1009393	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.


REPRESENTATION

Veteran  represented by:	Fred J. Fleming, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to April 1968 and November 1968 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran has been awarded a certificate of eligibility 
for financial assistance in acquiring special adaptive 
housing.

2. The Veteran does not have service-connected blindness in 
both eyes with 5/200 visual acuity or less and he does not 
have service-connected loss of the use of both hands.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring special home adaptation are not met.  
38 U.S.C.A. § 2101(a) & (b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.809, 3.809a (2009).

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



In this case, the facts are not in dispute. Resolution of the 
appeal is dependent on interpretation of the VA regulations 
pertaining to the certificate of eligibility for financial 
assistance in acquiring special home adaptation.  As the 
claim is denied as a matter of law, the VCAA does not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles-Special Home Adaption Grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a.

A veteran who first establishes entitlement under 38 C.F.R. § 
3.809a, who later becomes eligible for a certificate of 
eligibility under 38 C.F.R. § 3.809 may be issued a 
certificate of eligibility under 38 C.F.R. § 3.809. However, 
no particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once.

The disabilities that qualify for special home adaptation 
under 38 C.F.R. § 3.809a are service-connected blindness in 
both eyes with 5/200 visual acuity or less, or anatomical 
loss or loss of use of both hands.



Facts 

The Veteran's service-connected disabilities are: diabetes 
mellitus, type 2, 40 percent disabling; loss of the use of 
both feet due to peripheral neuropathy, 100 percent 
disabling; bilateral diabetic retinopathy, bilateral 
peripheral ablation, optic atrophy with light perception of 
the right eye and right aphakia and left eye pseudophakia 
associated with diabetes mellitus, 60 percent disabling; 
peripheral vascular disease of the right lower extremity, 60 
percent disabling; peripheral vascular disease of the left 
lower extremity, 60 percent disabling; diabetic nephropathy, 
hypertension, and coronary artery disease with atrial 
arrhythmias associated with diabetes mellitus, type 2, 60 
percent disabling; peripheral neuropathy of the right upper 
extremity, 20 percent disabling; and peripheral neuropathy of 
the left upper extremity, 20 percent disabling, erectile 
dysfunction, zero percent disabling. 

On VA examination in July 2005, motor strength was 5/5 
throughout.  In September 2005, the upper extremities were 
normal except the Veteran had difficulty in reaching or 
buttoning his clothing.  His grip strength was fair.

In June 2006, the Veteran's visual acuity was hand movement 
only in the right eye and 20/70 corrected in the left.  His 
maximum acuity was recorded as light perception only in the 
right eye and 20/200 in the left eye.

In August 2005, a private physician noted hand movement to 
light perception only in the right eye and 20/100 in the left 
eye; in May 2006, there was hand movement perception only in 
the right eye and 20/200 in the left eye; and in June 2006, 
there was light perception only in the right eye and 20/200 
in the left eye.  

On VA examination in August 2006, visual acuity in the right 
eye with or without correction was light perception.  The 
left eye was 20/60 both near and far.  The examiner stated 
the Veteran was legally blind in the right eye, but not in 
the left eye. 

On VA examination in August 2006 for service-connected 
diabetes, the Veteran complained of tingling in his hands.  
No muscular or neurological problems were reported.  The 
motor and sensory functions of the upper extremities were 
within normal limits.  The upper extremity reflexes were 
active. 

In August 2006, VA records show that the Veteran was 
independent in activities of daily living and could handle 
watches, a cassette player, and writing.

In March 2007, a private physician noted light perception in 
the right eye.

Records of a private physician from January 2007 to August 
2008 show normal findings for the upper extremity, which 
included muscle strength and range of motion.

On VA examination in June 2009, the right eye visual acuity 
was limited to light perception, which was unchanged since 
the VA examination in August 2006.  The left eye was 20/100.  
One VA examiner stated that the Veteran did suffer from upper 
and lower neuropathy as a complication of diabetes, but did 
not find that the Veteran had lost functional use of his 
hands due to the upper extremity neuropathy.  The Veteran 
could use a walker inside his home.

Another VA examiner noted the Veteran felt numbness in both 
hands. Motor function of the upper extremities was within 
normal limits, but sensation was diminished by fifty percent.  

In November 2009, VA awarded the Veteran a certificate of 
eligibility for financial assistance in acquiring special 
adaptive housing pursuant to 38 C.F.R. § 3.809.



Analysis

In light of the grant of specially adapted housing, the law 
precludes an award of a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  Stated another way, a special home 
adaptation cannot be granted as this benefit is available 
only if the Veteran is not entitled to the more substantial 
benefit of specially adapted housing under 38 U.S.C.A. § 
2101(a).  38 C.F.R. § 3.809a.  

The Board need not address whether the factual criteria for a 
special home adaptation applies, but for the sake of 
completeness, however, the Board will do so. See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) (the Board has the fundamental 
authority to decide in the alternative).  The Veteran has not 
asserted and the evidence does not establish service-
connected blindness in both eyes with 5/200 visual acuity or 
less, or service-connected anatomical loss or loss of use of 
both hands.  Although the Veteran has blindness in one eye, 
the other eye has better visual acuity than 5/200.  In the 
absence of service-connected blindness in both eyes with 
5/200 visual acuity or less, or anatomical loss or loss of 
use of both hands, there is no factual or legal basis to 
support the claim for special home adaptation under 38 C.F.R. 
§ 3.809a.  

Where the law and not the evidence is dispositive, the claim 
must be denied because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


